SUMMARY ORDER

Petitioner Friends of PFN moves this Court for a stay of the Federal Aviation Administration’s approval of airport construction pending appeal. The intervenor has moved to vacate an interim stay granted by this Court. Upon due consideration, it is ORDERED that the interim stay be modified to allow for the following work:
• Initial site surveying, including surveying along existing logging roads, and setting points;
• Surveying and setting perimeter boundaries of the jurisdictional wet*455lands, which will flag where the jurisdictional wetlands are located;
• Silt fencing;
• Positioning of trailers and equipment (the Airport Sponsor will not install any temporary utilities until after the Hearing Date);
• Clearing, grubbing, and grading in non-jurisdictional wetland areas, which includes removing trees, stumps, and roots and stripping a layer of topsoil; and
• Grading and stabilizing existing haul roads.
The Airport Sponsor will monitor the work through its Project Construction Manager to ensure that it conforms to this order. The Airport Sponsor will also invite the United States Army Corps of Engineers to oversee its work for conformity with this order.
This order is without prejudice to any action on interim relief that may be taken by the panel hearing the merits.
This Court will hear the petition for review on the merits on January 23, 2008.